DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11-29-21 has been entered.
The terminal disclaimer is sufficient to overcome the double patenting rejections.
Applicant’s arguments with regards to the Berning 448 and Berning 949 references vis-à-vis the detector configured to monitor a position of at least one piston-cylinder unit are persuasive: although each of the Berning references describe detecting the slewing angle, they are both silent on the means of detection. A new, non-final, ground of rejection is applicable.

Allowable Subject Matter
Claims 37-40, 43, 44, 50-53, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 and 54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 54 lack antecedent basis for the coordinate system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32, 36,  42, 45, 49, and 55   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0053448 Berning et al. in view of US Patent Application Publication 2009/0074510 VON SCHONEBECK et al.
Regarding apparatus claim 32:
Berning 448 describes an automotive milling machine with machine frame 1, working drum 22, first conveyor 11, second conveyor 12 slewable (about axis 23), detector to detect slewing angle (¶0077) and controller 24 to control slewing (abstract) via piston-cylinder 18. 
Berning lacks the specifics of the detector which measures slewing angle, and thus differs from the claimed invention in the detector monitoring the position of the piston-cylinder unit and the slewing angle based on that position.

Regarding method claim 45: 
Berning describes the method comprising transferring milled material via first conveyor 11 to second conveyor 12 and discharging to vehicle 10 in accordance with slewing. 
Berning also describes the determining the slewing angle (¶0077) but lacks the specifics of the detector which measures slewing angle, and thus differs from the claimed invention in the detector monitoring the position of the piston-cylinder unit and the slewing angle based on that position.


Since Berning 448 lacks the details of the monitoring the slewing angle, it would have been obvious to one of ordinary skill in the art to have selected known prior art detectors for that purpose and to have the monitoring the position of the piston-cylinder to measure/determine the angle as claimed in claims 32 and 45.

With regards to claim 36 and 49: Berning (e.g. ¶0025 “entered…manually”) describes receiving user input  corresponding to a virtual trajectory (Examiner finds that the manual set slewing angle of the conveyor amounts to a virtual trajectory) and automatically controlling as claimed.

Regarding claims 42 and 55: see Berning ¶0054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672